Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 7, 2016

                                           No. 04-16-00424-CV

                               IN RE RPH CAPITAL PARTNERS, LP

                                     Original Mandamus Proceeding 1

                                                  ORDER

        Relator filed its petition for writ of mandamus on June 30, 2016. This court requested a
response and ordered oral submission. The court has considered the petition, the response of the
real party in interest, relator’s reply, and the oral argument of counsel and has determined that
Relator is entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Antonia Arteaga is ORDERED to vacate the order granting real parties in
interest’s motion for summary judgment signed on June 9, 2016 and reinstate the final judgment
signed on December 14, 2015. The writ will issue only if we are notified that Judge Arteaga has
not done as directed within fifteen days of the date of this order.

        It is so ORDERED on December 7, 2016.


                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2016.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2016-CI-05251, styled Peridot Joint Venture, Millennium Exploration
Company, LLC, and Richard Monroy v. RPH Capital Partners, LP, pending in the 57th Judicial District Court, Bexar
County, Texas, the Honorable Antonia Arteaga presiding.